     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 1 of 51 Page ID #:1



 1 Shawn A. McMillan, Esq. – SBN: 208529
   Stephen D. Daner, Esq. – SBN: 259689
 2 THE LAW OFFICES OF SHAWN A. MCMILLAN, APC
   4955 Via Lapiz
 3 San Diego, California 92122
   Telephone: (858) 646-0069
 4 Facsimile: (858) 746-5283
 5 Attorneys for Plaintiff Rachelle Gomez
   in her individual capacity and as successor
 6 in interest for Decedent Gael Martinez
 7                          UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10 Rachelle Gomez in her individual              Case No.:
   capacity and as successor in interest
11 for Decedent Gael Martinez                    COMPLAINT FOR DAMAGES
12                     Plaintiff,                First Cause of Action: Violation of Civil Rights
                 vs.                             (42 U.S.C. § 1983) – Fourth & Fourteenth
13                                               Amendment – Unwarranted Seizure
   County of Los Angeles, a public                  Count 1: Against City of Beverly Hills, U.
14 entity; Candice Brown, an individual;                Mendoza, and Police Officer DOES 1-10
   Doris Lemieux, an individual; Eboni              Count 2: Against County of Los Angeles,
15 Crowe, an individual; Adrian                         Candice Brown, Doris Lemieux, and
   Hawkins, an individual; County DOE                   Social Worker DOES 1-10
16 Workers 1-10, unidentified named              Second Cause of Action:
   individuals; The City of Beverly Hills,       Violation of Civil Rights (42 U.S.C. § 1983)
17 a public entity; Officer DOE Lovell,                 Fourteenth Amendment –Deception in The
   an unidentified individual; Officer U.               Presentation of Evidence
18 Mendoza, an individual; Police Officer        Third Cause of Action: Violation of Civil Rights
   DOES 1-10; Humanistic Foundation,             (42 U.S.C. § 1983) – Fourteenth Amendment –
19 Inc., a California corporation; Group                Failure to Provide Minimally Adequate
   Home DOE Employees 1-10,                             Safety, Security, Supervision, and/or Care
20 unidentified known individuals;               Fourth Cause of Action: Violation of Civil
                                                 Rights (42 U.S.C. § 1983)
21                     Defendants.                       Monell-Related Claims
                                                 Fifth Cause of Action: Wrongful Death
22                                               Sixth Cause of Action: Breach of Mandatory
                                                 Duties
23                                               Seventh Cause of Action: Breach of Duties
                                                 Imposed Under a Special Relationship
24                                               Eighth Cause of Action: Negligence

25                                                           Jury Trial Demanded
26
27
28
                                     COMPLAINT FOR DAMAGES
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 2 of 51 Page ID #:2



 1                                    Jurisdiction and Venue
 2 1.      This Court has original Federal Question Jurisdiction pursuant to 28 U.S.C.
 3         §§1331 and 1343, over Plaintiffs’ claims for Violation of Civil Rights 42 U.S.C.
 4         §1983.
 5 2.      The acts and omissions alleged in this Complaint (hereinafter “Complaint”)
 6         occurred in the County of Los Angeles, and it is believed that all living parties and
 7         public/private entity parties currently reside in or are situated in the County of Los
 8         Angeles.
 9 3.      This action is brought, at least in part, pursuant to 42 U.S.C. §1983 to seek redress
10         for Defendants’ actions and/or omissions taken under color of law which violated
11         Plaintiff’s rights, and those of the Decedent, arising under the 1st, 4th, and 14th
12         Amendments to the United States Constitution. In addition, this action is brought
13         to seek redress for Defendants’ acts and/or omissions which resulted in their
14         failure to adhere to the mandatory statutory duties they owed to the Plaintiff and
15         Decedent under both federal and state law.
16                                          The Parties
17 4.      At all times relevant to this Complaint, Plaintiff Rachelle Gomez (“Rachelle ”)
18         was a resident of Los Angeles County, California – a was the Decedent, Gael
19         Martinez.
20 5.      Plaintiff Rachelle Gomez presents her individual claims and also presents survival
21         claims on behalf of her deceased son, Gael Martinez, (also referred to herein from
22         time to time as “Decedent” and/or “Gael”) as Decedent’s successor in interest.
23         Rachelle Gomez resides in the County of Los Angeles.
24 6.      Gael Martinez, the Decedent on whose behalf survival claims are asserted, was
25         born on December 19, 2003 and died on October 15, 2020 in Los Angeles County.
26         Gael died without a will. His mother, Rachelle Gomez, is an intestate heir and
27         beneficiary of Gael’s estate. No proceeding is now pending in California for
28         administration of Gael’s estate. Rachelle Gomez qualifies as Gael’s successor in
                                     COMPLAINT FOR DAMAGES
                                                                                                 1
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 3 of 51 Page ID #:3



 1         interest pursuant to California Code of Civil Procedure §377.11 and is authorized
 2         to commence an action or proceeding on Gael’s behalf pursuant to California
 3         Code of Civil Procedure §377.32. Rachelle Gomez is authorized to act on Gael’s
 4         behalf as his successor in interest with respect to her interest in this action and/or
 5         proceeding. No other person has a superior right to commence this action or
 6         proceeding or to prosecute it to its natural conclusion.
 7 7.      The acts and omissions complained of herein occurred in the County of Los
 8         Angeles, and it is believed that all living Defendants currently reside in the County
 9         of Los Angeles. Venue is thus proper in the California Superior Court reposed in
10         the County of Los Angeles.
11 8.      Plaintiff makes the following allegations and claims upon personal knowledge,
12         investigation of her counsel, and on information and belief.
13 – The County Defendants
14 9.      Defendant County of Los Angeles (“County”) is a public entity of which the Los
15         Angeles County Department of Children and Family Services (“DCFS”) is a
16         subdivision. On April 1, 2020 Plaintiff Rachelle Gomez submitted two
17         governmental claims to the County of Los Angeles, one on her own behalf,
18         individually and a separate claim on behalf of Decedent Gael Martinez, her son.
19         These claims were submitted pursuant to the provisions of California Government
20         Code §§910 et seq. By the time this complaint will have been served, Forty-five
21         days will have elapsed since the submission of these claims and they are, or will
22         have been, deemed rejected.
23 10.     At all times relevant to this Complaint, DCFS agent/Defendant Candice Brown,
24         was an individual residing in the County of Los Angeles and an officer, agent,
25         and/or employee of the County of Los Angeles and DCFS. At all relevant times
26         alleged herein, she was acting under color of law and within the course and scope
27         of her duties in doing the things alleged herein.
28 11.     At all times relevant to this Complaint, DCFS agent/Defendant supervisor Doris
                                      COMPLAINT FOR DAMAGES
                                                                                                    2
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 4 of 51 Page ID #:4



 1         Lemieux was an individual residing in the County of Los Angeles and an officer,
 2         agent, and/or employee of the County of Los Angeles and DCFS. At all relevant
 3         times alleged herein, she was acting under color of law and within the course and
 4         scope of her duties in doing the things alleged herein.
 5 12.     At all times relevant to this Complaint, DCFS agent/Defendant Eboni Crowe was
 6         an individual residing in the County of Los Angeles and an officer, agent, and/or
 7         employee of the County of Los Angeles and DCFS, and assigned to oversee and
 8         manage the investigation, detention, placements and services which were required
 9         to be provided to Gael Martinez, and which he was entitled to while he was
10         entrusted to the custody, care, and control of Los Angeles County. Moreover, once
11         Gael Martinez came under the control and supervision of the County of Los
12         Angeles, during the time she was assigned to his case this Defendants was
13         responsible to ensure Gael’s continued safety and security as well as to ensure that
14         he received at least minimally adequate care (including mental health care) and
15         supervision. At all relevant times mentioned herein, this Defendant was acting
16         within the course and scope of her duties as an employee and/or agent of Los
17         Angeles County. In addition, at all relevant times she was acting in accordance
18         and conformance with the regularly-established customs and practices of Los
19         Angeles County DCFS. Finally, at all relevant times alleged herein, this Defendant
20         was acting under color of law.
21 13.     At all times relevant to this Complaint, DCFS agent/Defendant Adrian Hawkins
22         was an individual residing in the County of Los Angeles and an officer, agent,
23         and/or employee of the County of Los Angeles and DCFS, and assigned to oversee
24         and manage the investigation, detention, placements and services which were
25         required to be provided to Gael Martinez, and which he was entitled to while he
26         was entrusted to the custody, care, and control of Los Angeles County. Moreover,
27         once Gael Martinez came under the control and supervision of the County of Los
28         Angeles, during the time she was assigned to his case this Defendants was
                                     COMPLAINT FOR DAMAGES
                                                                                               3
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 5 of 51 Page ID #:5



 1         responsible to ensure Gael’s continued safety and security as well as to ensure that
 2         he received at least minimally adequate care (including mental health care) and
 3         supervision. At all relevant times mentioned herein, this Defendant was acting
 4         within the course and scope of her duties as an employee and/or agent of Los
 5         Angeles County. In addition, at all relevant times she was acting in accordance
 6         and conformance with the regularly-established customs and practices of Los
 7         Angeles County DCFS. Finally, at all relevant times alleged herein, this Defendant
 8         was acting under color of law.
 9 14.     At all times relevant to this Complaint, County Worker DOES 1-10 were
10         individuals residing in the County of Los Angeles and were officers, agents,
11         and/or employees of the County of Los Angeles and DCFS. At all relevant times
12         alleged herein, County Social Worker DOES 1-10 were acting under color of law
13         and within the course and scope of their duties in doing the things alleged herein.
14 15.     Plaintiff is ignorant of the true names and capacities of those Defendants sued
15         herein as County Worker DOES 1-10, and for that reason has sued such
16         Defendants under such fictitious names. Plaintiff will seek leave of Court to
17         amend this Complaint to identify the County Worker DOE Defendants when their
18         identities have been ascertained. Each of the fictitiously named County Worker
19         DOE Defendants was, and is, in some manner liable and legally responsible for the
20         harms sustained by Plaintiff in that their conduct caused the damages and injuries
21         set forth herein.
22 16.     Hereinafter, when referred to collectively, the Defendants in paragraphs 9 through
23         16, inclusive, may occasionally be referred to as the “County Defendants.”
24 – The Beverly Hills Police Defendants
25 17.     Defendant City of Beverly Hills (“City”) is a public entity of which the Beverley
26         Hills Police Department is a subdivision.
27 18.     At all times relevant to this Complaint, Defendant U. Mendoza was an individual
28         residing in the County of Los Angeles and an officer, agent, and/or employee of
                                     COMPLAINT FOR DAMAGES
                                                                                                 4
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 6 of 51 Page ID #:6



 1         the City of Beverly Hills. At all relevant times alleged herein, he was acting under
 2         color of law and within the course and scope of his duties in doing the things
 3         alleged herein.
 4 19.     At all times relevant to this Complaint, Defendant Officer DOE Lovell was an
 5         individual residing in the County of Los Angeles and an officer, agent, and/or
 6         employee of the City of Beverly Hills. At all relevant times alleged herein, he was
 7         acting under color of law and within the course and scope of his duties in doing
 8         the things alleged herein.
 9 20.     At all times relevant to this Complaint, Police Officer DOES 1-10 were
10         individuals residing in the County of Los Angeles and were officers, agents,
11         and/or employees of the City of Beverly Hills. At all relevant times alleged herein,
12         they were acting under color of law and within the course and scope of their duties
13         in doing the things alleged herein.
14 21.     Plaintiff is ignorant of the true names and capacities of those Defendants sued
15         herein as Police Officer DOES 1-10, and for that reason has sued such Defendants
16         under such fictitious names. Plaintiff will seek leave of Court to amend this
17         Complaint to identify the Police Officer DOE Defendants when their identities
18         have been ascertained. Each of the fictitiously named Police Officer DOE
19         Defendants was, and is, in some manner liable and legally responsible for the
20         harms sustained by Plaintiff in that their conduct caused the damages and injuries
21         set forth herein.
22 22.     Hereinafter, when referred to collectively, the Defendants in paragraphs 17
23         through 21, inclusive, may occasionally be referred to as the “City Defendants.”
24 – Group Home Defendants
25 23.     At all times relevant to this Complaint, Defendant Humanistic Foundation, Inc.,
26         was a California corporation in good standing doing business as “New Concept
27         Group Home” with its principal place of business located in the County of Los
28         Angeles. Defendant Humanistic Foundation, Inc., provided foster care services to
                                        COMPLAINT FOR DAMAGES
                                                                                                5
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 7 of 51 Page ID #:7



 1         the County of Los Angeles under a written contract and in exchange for money.
 2         Sometime after May 1, 2019, Los Angeles County Defendant and Humanistic
 3         Foundation entered into a contract Humanistic Foundation was to provide child
 4         care and social services to Gael Martinez. Said services included ensuring the
 5         continued safety, security, supervision, and provision of at least minimally
 6         adequate care, including but not limited to mental healthcare and
 7         psychological/therapeutic services to Gael. The County paid Humanistic
 8         Foundation for Gael’s care and supervision. At all relevant times, Humanistic
 9         Foundation operated pursuant to this child care and social services agreement in
10         providing traditional government foster care and supervision including related
11         social services, mental health care services, and therapeutic services.
12 24.     On information and belief, Group Home DOES 1 through 10, and each of them,
13         were at all times residents of the County of Los Angeles, and were employees of
14         Defendants Humanistic Foundation, Inc. At all relevant times, Group Home Does
15         1 through 10, and each of them were acting within the course and scope of their
16         duties and according to the regular customs and practices of Defendant
17         Humanistic Foundation, Inc. in relation to their provision of services and/or failure
18         to provide services including mental health and therapy services to the Decedent,
19         Gael Martinez.
20 25.     Plaintiff is ignorant of the true names and capacities of those Defendants sued
21         herein as Group Home Does 1 through10, and for that reason has sued such
22         Defendants under such fictitious names. Plaintiff will seek leave of Court to
23         amend this Complaint to identify the Group Home Does when their identities have
24         been ascertained.
25 26.     Each of the fictitiously-named Group Home Does was in some manner liable and
26         legally responsible for the harms sustained by Plaintiff and/or Gael in that their
27         conduct caused the damages and injuries set forth herein. At all relevant times
28         alleged herein Group Home Does 1 through 10, and each of them, were acting
                                     COMPLAINT FOR DAMAGES
                                                                                                6
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 8 of 51 Page ID #:8



 1         under color of law and within the course and scope of their duties.
 2 27.     Hereinafter, when referred to collectively, the Defendants in paragraphs 23
 3         through 26, inclusive, may occasionally be referred to as the “Group Home
 4         Defendants.”
 5 – Miscellaneous Party Affiliations
 6 28.     Whenever this Complaint makes reference to any act of Defendants, or any of
 7         them, such allegations shall be deemed to mean all named Defendants, or their
 8         officers, agents, managers, representatives, employees, heirs, assignees, customers,
 9         tenants, who did or authorized such acts while actively engaged in the operation,
10         management, direction or control of the affairs of Defendants (or any of them) and
11         while acting within the course and scope of their duties, except as specifically
12         alleged to the contrary.
13 29.     At all times relevant to this Complaint, Defendants were the knowing employees,
14         agents, and/or alter egos of one another and were acting within the course and
15         scope of their duties in such capacity. Defendants, and each of them, directed,
16         ratified, and/or approved each other’s conduct and that of each other’s agents or
17         employees. Defendants, and each of them, agreed upon, approved or ratified each
18         other’s conduct, or otherwise conspired together to commit all of the acts and/or
19         omissions alleged herein.
20                              COMMON FACTUAL ALLEGATIONS
21 –       Family Background & Custody Status Leading up to Defendants’ Violation of
22         Plaintiffs’ Rights
23 30.     Plaintiff Rachelle Gomez’s son, Gael, was born on December 19, 2003. Her
24         younger son, I.M., was born on August 27, 2005. Rachelle and her sons moved to
25         Los Angeles from the bay area in, or about, August 2018. At that time there was
26         an open juvenile dependency case relating to Gael and I.M. which had been
27         transferred to Los Angeles County when Rachelle moved there. At that time, both
28         of her children resided with her under the supervision of the County of Los
                                       COMPLAINT FOR DAMAGES
                                                                                               7
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 9 of 51 Page ID #:9



 1         Angeles in what is referred to as a “family maintenance” plan. Thus, both Rachelle
 2         and her children had a constitutionally protected right to remain together as a
 3         family unit without unwarranted governmental interference. Absent a court order
 4         authorizing the teenagers’ removal from their mother’s care, consent, or an
 5         emergency circumstance it would have been unlawful and a violation of Plaintiff’s
 6         constitutional right under the First and Fourteenth Amendments to the United
 7         States Constitution for a government agent to seize and/or detain Rachelle’s
 8         children from her care. During this period of time, Defendant Eboni Crowe was
 9         the family’s case carrying social worker with the County of Los Angeles DCFS.
10         Defendant Adrian Hawkins was Crowe’s supervisor. Rachelle Gomez participated
11         to the fullest extent possible in her services with DCFS. Neither Crowe nor
12         Hawkins ever complained that she was uncooperative in the case plan prior to
13         May 1, 2019.
14 31.     During the time period that Rachelle was participating fully in her required
15         services under the “family maintenance” plan, it became apparent to Los Angeles
16         County, particularly to Defendants Crowe and Hawkins as well as County Worker
17         DOES 1-10, that Gael had anger issues, impulse control problems, and unresolved
18         emotional issues stemming from his prior stint in foster care in Palo Alto. The
19         County Defendants, and each of them, knew with reasonable certainty that Gael
20         required extensive therapeutic and/or mental health care as early as August 2019.
21         From August 2019 forward, Rachelle consistently reported Gael’s unruly and
22         disrespectful behaviors to County Defendants, and each of them, and requested
23         mental health and therapeutic services to help Gael with his emotional and mental
24         health issues.
25 –       Beverly Hills Police Seize Rachelle’s Sons Without First Obtaining a Warrant,
26         Without Consent, and in the Absence of Exigent Circumstances
27 32.     On May 1, 2019, City Defendants, and each of them, unlawfully seized Gael and
28         I.M. and detained them without just cause, without first obtaining a warrant and in
                                     COMPLAINT FOR DAMAGES
                                                                                               8
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 10 of 51 Page ID #:10



 1          the absence of any exigent circumstance. At the time of their unwarranted seizure
 2          both teens appeared to be well nourished, appropriately dressed, in good health
 3          and generally well cared for. When they were seized, the teens did not appear to be
 4          in any immediate danger of suffering severe bodily injury or death in the time that
 5          would have been required to obtain a warrant. Nor had either teen committed any
 6          crime which would have justified police action against them.
 7 33.      Upon seizing the teens, these City Defendants, and each of them, then transported
 8          Gael and I.M. to the Beverly Hills Police Station where they were held for
 9          questioning by Defendants U. Mendoza, Los Angeles County DCFS agent
10          Candice Brown and Police Officer Does 1-10. Their mother, Rachelle Gomez, was
11          notified by telephone of the fact of their seizure and detention. She did not consent
12          to either their seizure or continued detention. The caller requested that she report
13          immediately to the police station. Rachelle complied.
14 –        Candice Brown And Her Supervisor Doris Lemieux Continue to Detain
15          Rachelle’s Children From her Care Without Consent, a Warrant, or Exigent
16          Circumstances
17 34.      On May 1, 2019, when Defendant Candice Brown interviewed Gael and his
18          brother, I.M. at the Beverley Hills police station, she discovered that there was no
19          legitimate and/or lawful basis to detain either teenager from the custody of their
20          mother and that to do so would require a court order signed by a judge. At the time
21          she interviewed the teenagers, it was apparent to Candice Brown that both
22          teenagers were in good health, appeared to be well cared for and did not appear to
23          be in any immediate danger of suffering severe bodily injury or death at the hands
24          of their mother in the time that would be required to obtain a warrant. Yet,
25          Defendant Brown refused to release the boys to their mother’s custody. Instead,
26          she continued to detain them from the custody of their mother and shuttled them
27          off to foster care.
28 35.      Upon receiving the boys from the City Defendants, based on her training and
                                      COMPLAINT FOR DAMAGES
                                                                                                   9
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 11 of 51 Page ID #:11



 1          experience, Brown was aware that she was required to immediately release the
 2          teenagers to the custody of their mother, Rachelle, because their was no danger
 3          that either teenager would suffer severe bodily injury or death in the few hours it
 4          would have taken to obtain a warrant to continue to detain them. (See California
 5          Welfare and Institutions Code §309; see also Keates v. Koile, 883 F.3d 1228 (9th
 6          Cir. 2018), finding that children cannot be held away from their parents any longer
 7          than is necessary to abate any alleged emergency.) Thus, as soon as it was
 8          apparent to Brown that no serious or life threatening danger existed, she had a
 9          constitutional duty to return the teenagers to Rachelle – unless she sought and
10          obtained a warrant for their continued detention on May 1, 2019 – which she did
11          not do.
12 36.      Brown consulted with her supervisor, Defendant Doris Lemieux before, during,
13          and after her interviews with Rachelle’s teenage boys. During the consultation
14          Brown relayed all of the relevant information she obtained during her
15          “investigation.” Based on the information Brown relayed to Limieux, both Brown
16          and Limieux agreed to seize the boys without first obtaining a court order
17          authorizing their seizure and continued detention, and then to continued to detain
18          the boys even though there was no evidence to suggest that either teenager was in
19          immediate danger, and even though there was plenty of time within which to
20          obtain a warrant or other authorizing court order. At no time did Rachelle Gomez
21          consent to either the initial seizure or the boys’ continued detention.
22 37.      The First, Fourth, and Fourteenth Amendments guarantee “that parents will not be
23          separated from their children without due process of law except in emergencies.”
24          Mabe v. San Bernardino Cty., Dep't of Pub. Soc. Servs., 237 F.3d 1101, 1107-09
25          (9th Cir. 2001). Officials may not remove children from their parents without a
26          court order unless they have “information at the time of the seizure that establishes
27          reasonable cause to believe that the child is in imminent danger of serious bodily
28          injury.” Keates v. Koile, 883 F.3d 1228 (9th Cir. 2018). Based on the training they
                                      COMPLAINT FOR DAMAGES
                                                                                               10
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 12 of 51 Page ID #:12



 1          had received from the County of Los Angeles, both Brown and Lemieux knew all
 2          of this, yet they decided to seize and continue to detain the teens anyway.
 3          Moreover, any reasonable government social worker faced with the same or
 4          similar circumstances would have known that Defendants’ seizure and continued
 5          detention of the teenagers violated Plaintiffs’ clearly established rights under the
 6          First, Fourth, and Fourteenth Amendments to the United States Constitution.
 7 38.      Plaintiff is informed and believes and on such basis alleges that notwithstanding
 8          the misconduct of the above County Worker Defendants and City Defendants, and
 9          each of them inclusive, none of these Defendants has been disciplined in any way
10          for the conduct alleged herein. Moreover, Plaintiff is informed and believes and on
11          such basis alleges, that neither the Beverly Hills Police Department nor the County
12          of Los Angeles has ever disciplined a single one of their employees for seizing a
13          child from its parents without a warrant when one should have been obtained.
14 –        County Defendants Place The Teenagers, Gael and I.M. in Foster Care But
15          Then Fail to Monitor the Boys in Placement And Fail to Provide Gael
16          Necessary Services as Mandated by Regulations
17 39.      Once Gael and I.M. were ensconced in Los Angeles County’s custody, County
18          Defendants, and each of them, were statutorily mandated to assess the teenagers
19          for a safe and secure placement, then monitor their placement to ensure the boys’
20          needs, including their emotional and mental health care needs, were met.
21 40.      County Defendants, and each of them, were assigned to oversee and manage Gael
22          and I.M.’s placements, safety, security, and services which were required to be
23          provided to the teens while in County custody, and which they were entitled to
24          during the time that they were entrusted to the custody, care, and control of the
25          Los Angeles County. Yet, County Defendants, and each of them, failed or
26          otherwise refused to perform the mandatory statutory requirements to monitor the
27          boys while in placement to ensure that their needs were met, including their needs
28          for adequate safety, security, supervision, and medical care including mental
                                      COMPLAINT FOR DAMAGES
                                                                                                11
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 13 of 51 Page ID #:13



 1          health care for Gael.
 2 41.      On, or about, May 1, 2019 Defendant Brown and County Worker DOES 1- 10,
 3          placed the teenagers with Jose Padilla, and Laura Padilla without first conducting
 4          the required placement assessment.
 5 –        Candice Brown and Doris Lemieux File Their False Detention Report With The
 6          Juvenile Court; The Court Orders The Teens Continue to Be Detained
 7 42.      On May 2, 2019, Defendants Candice Brown and Doris Lemieux filed their
 8          Detention Report with the Juvenile Court.
 9 43.      The Detention Report is the primary evidentiary document the Juvenile Court
10          relies on in making its decision at the Detention Hearing. The Detention Hearing
11          is usually the first court proceeding that happens in a Juvenile Dependency case. A
12          Detention Hearing is akin to an arraignment in that at the Detention Hearing,
13          among other things, the Court will decide whether there is sufficient “evidence”
14          set out in the Detention Report to support a prima facie case under California
15          Welfare and Institutions Code §300.
16 44.      At the time Brown and Lemiuex signed their Detention Report they were both
17          aware, through their experience and training provided by the County of Los
18          Angeles, that their report was the primary evidence the Juvenile Court would rely
19          on in making its decisions at the Detention Hearing. By the same means, Brown
20          and Lemiuex were both aware that the decisions made by the Juvenile Court at the
21          Detention hearing would have far-reaching implications and impacts on this
22          family.
23 45.      Brown and Lemiuex submitted their May 2, 2019 Detention Report which they
24          knew the Juvenile Court would rely on at the May 6, 2019 Detention Hearing
25          knowing that it was critical that they set out the entire history of the case in a
26          truthful, honest, and accurate manner. At the time they signed the report, as
27          detailed above, both of them knew that the report would be filed with the court
28          and would likely be accepted into evidence and relied upon by the court in making
                                       COMPLAINT FOR DAMAGES
                                                                                                 12
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 14 of 51 Page ID #:14



 1          its decisions.
 2 46.      Nonetheless, when they drafted their report Brown and Limieux failed to report to
 3          the court the fact that Gael had known violent tendencies, emotional and impulse
 4          control problems and frequently experienced violent outbursts. They also were
 5          aware that Rachelle had requested assistance from them on multiple occasions in
 6          dealing with Gael’s emotional and psychological needs. Instead of reporting the
 7          entire true history of their dealing with this family, Lemieux and Brown falsely
 8          reported to the juvenile court that Rachelle physically abused the children and that
 9          the “Department” had concerns for I.M. and Gael’s well-being due to physical
10          abuse of the teens “by [their] mother” Rachelle Gomez. In fact, at the time these
11          Defendants made their report, they were aware that Rachelle Gomez did not
12          physically abuse either of her children.
13 47.      As early as August 2019, Defendant Candice Brown was aware that Gael had
14          anger issues, was prone to violent out bursts, would frequently assault his mother
15          and required a mental health assessment by a licensed mental health professional
16          in order to coordinate and provide treatment and other related services to Gael.
17          But neither Brown nor Lemieux so informed the juvenile court in their May 6,
18          2019, Detention Report. Nor did either of them undertake to obtain such services
19          for Gael.
20 48.      In addition, even though Brown and Lemieux were aware that Rachelle was
21          compliant with her case plan, and had been since the time she moved down to Los
22          Angeles from Palo Alto, they falsely reported to the juvenile court that Rachelle
23          had been “uncoopertive” and “refused” to participate in services through the
24          Department. This statement was patently untrue. Rachelle had been totally
25          compliant with the family maintenance plan imposed on her family by the
26          Department.
27 49.      In their false and fraudulent Detention Report Brown and Lemieux further
28          reported that Gael was visually observed to have multiple marks and bruises
                                      COMPLAINT FOR DAMAGES
                                                                                                13
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 15 of 51 Page ID #:15



 1          “inflicted by” Rachelle. This was not true and Defendants Brown and Lemieux
 2          knew it was not true at the time they wrote their Detention Report and filed it with
 3          the juvenile court. In fact, on April 29, 2019 these Defendants were aware through
 4          on going conversations with Rachelle that I.M. and Gael got into a fist fight the
 5          day before – due to another of Gael’s unprovoked violent outbursts and that Gael
 6          had received his “marks and bruises” in that scuffle with his younger brother. All
 7          of this had been reported to Brown and Lemieux in the days leading up to May 1,
 8          2019. None of Gael’s minor injuries that Brown identified in her Detention Report
 9          had been inflicted by his mother – and these Defendants knew it when they drafted
10          their fraudulent report and filed it with the juvenile court.
11 50.      On information and belief, the juvenile court accepted Defendants’ fraudulent
12          Detention Report into evidence, took the information contained in it as true, and
13          ordered that the teens continue to be detained from their mother. In doing so, the
14          juvenile court granted the County of Los Angeles discretion to place the children
15          in whatever “placement” the County of Los Angeles deemed appropriate. Thus
16          these Defendants, at all times, had broad discretion regarding where to place the
17          teens. The juvenile court then ordered that the department obtain a mental health
18          assessment of the children, particularly of Gael, and that he be provided necessary
19          treatment and services.1 As noted above, the boys’ first placement was with the
20          Padilla family.
21 51.      On May 22, 2019, Defendants Eboni Crowe and Adrian Hawkins Drafted and
22          filed what is referred to as their Jurisdiction/Disposition Report. Defendant Eboni
23          Crowe, on information and belief, in addition to being the family’s case carrying
24
25          1
           Plaintiff, through her counsel, filed her Petition under California Welfare and
   Institutions Code §827 and §828 to obtain the confidential juvenile case files as defined
26 under California Rules of Court, Rule 5.552 in December 2020. However, as of the date
   of the filing of this complaint, the juvenile court has not yet issued any orders on said
27 petitions. Plaintiff will move to stay this case pending the juvenile court’s release of said
   records. Alternatively, Plaintiff will seek an order from this Court directing the County of
28 Los Angeles to release its records forthwith.
                                       COMPLAINT FOR DAMAGES
                                                                                                 14
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 16 of 51 Page ID #:16



 1          social worker also served in a dual capacity as the DI, or Dependency Investigator
 2          for purposes of creating and filing the Jurisdiction/Disposition Report. Pursuant to
 3          State Regulations and the County of Los Angeles Policies in place at the time, as
 4          the DI on the case it was Defendant Crowe’s affirmative obligation to conduct a
 5          thorough and complete re-investigation of the allegations contained in the
 6          underlying Petition and Detention Report, which included the obligation to re-
 7          interview the witnesses identified in the Detention Report to ensure the accuracy
 8          of what they were reported in the Detention Report to have said, and to obtain a
 9          more thorough and complete understanding of the underlying issues that led the
10          family to be before the juvenile court. Upon completion of her investigation,
11          Defendant Crowe was supposed to honestly, accurately, and completely report her
12          findings and information to the juvenile court, including all exculpatory
13          information. Then, based on the new or engrossed information uncovered, it was
14          Crow’s job to make honest recommendations to the juvenile court regarding how
15          best to deal with the child and/or the family.
16 52.      Defendant Adrian Hawkins, for her part, was Defendant Crowe’s direct
17          supervisor. It was Ms. Hawkins job to supervise and oversee Crowe’s work, and to
18          ensure the accuracy and completeness of Crowe’s official report to the juvenile
19          court. As part of her regular practice Hawkins would meet with Crowe in
20          conference to go over the information discovered during Crowe’s “re-
21          investigation,” and consult regarding what recommendations should be made to
22          the juvenile court regarding the status of the family and the direction the case
23          should take.
24 53.      In addition, because of her dual role in this particular case, on information and
25          belief, Crowe and Hawkins were required, as part of their job duties, to ensure the
26          continued safety and security of I.M. and Gael during their term in County of Los
27          Angeles custody regardless of whether the children were reposed in a foster care
28          home, or in a group home. In addition, Crowe and Hawkins, and County Worker
                                      COMPLAINT FOR DAMAGES
                                                                                                15
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 17 of 51 Page ID #:17



 1          DOES 1-10, had an affirmative duty under the United States Constitution’s
 2          Fourteenth Amendment and under state law to ensure that Gael and I.M. received
 3          adequate care and supervision, including adequate behavioral and mental health
 4          care during the time the teens were under the County of Los Angeles’s
 5          supervision. In their Jurisdiction/Disposition Report, these Defendants failed to
 6          report to the juvenile court that the boys were rapidly decompensating in the
 7          Padilla home. In addition, Crowe and Hawkins suppressed from their report the
 8          fact that Gael was in need of mental/behavior health treatment including therapy to
 9          address his known anger and impulse control problems.
10 54.      After the boys were placed in the Padilla home, Rachelle complained to Crowe
11          that the boys were still not receiving the behavioral health services that they
12          needed. Crowe did nothing to rectify the situation or otherwise ensure the boys
13          received at least minimally adequate care and supervision from the County
14          Defendants, and each of them, while they were reposed in the Padilla home.
15 –        The Boys Are Removed From the Padilla Home Due to Gael’s Behaviors; They
16          are Placed with Tracy Pitchford, Who Leaves Them Unsupervised For Long
17          Periods of Time
18 55.      In the Padilla home, the boys fought with each other frequently due to Gael’s
19          known anger issues, impulse control problems, and unresolved emotional issues.
20 56.      While at the Padilla home the teenagers were not provided with minimally
21          adequate care and/or supervision to meet their known needs. Specifically, Gael
22          was not provided with therapy or any other necessary mental health services. The
23          County Defendants, and each of them including Candice Brown and County
24          Worker DOES 1-10, failed to ensure that Gael received the mental/behavioral
25          healthcare services, therapy, and counseling that he required. Gael’s aggressive
26          behaviors continued unabated and in fact worsened over time. Rachelle
27          complained even more fervently to Candice Brown, Eboni Crowe and other
28          County Defendants on multiple occasions that Gael was not receiving adequate
                                      COMPLAINT FOR DAMAGES
                                                                                                16
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 18 of 51 Page ID #:18



 1          care and that his behaviors were worsening. But, her complaints and concerns
 2          were repeatedly ignored. On information and belief, the Padillas made similar
 3          complaints after Gael and Ian had a fight, Gael kicked a door in the home and
 4          smashed a mirror. Finally, when the Padillas requested that both boys be removed
 5          from their home, County Defendants immediately did so.
 6 57.      At some point around July 1, 2019, the teenagers were removed from the Padilla
 7          home due to Gael’s escalating behaviors and repeated violent outbursts. He
 8          frequently fought with his brother I.M., kicked doors, and broke things in the
 9          Padilla home. Despite the Padilla’s pleas, and Rachelle’s repeated requests that
10          Gael receive necessary treatment, the County Defendants, and each of them, failed
11          to provide Gael even minimally adequate behavioral or mental health care and/or
12          treatment. The boys were placed with Tracy Pitchford.
13 58.      A few weeks after the boys were placed with Tracy Pitchford, there was a fire in
14          her home and the house burned down. Pitchford, with County of Los Angeles
15          support and approval, moved into a motel in Chatsworth with all of her five foster
16          children. Gael and I.M. had their own hotel room where they lived without adult
17          supervision or oversight. During that period of time the boys had access to alcohol
18          and drugs, and frequently posted pictures of their hotel parties on social media.
19          Rachelle complained to both Pitchford and to Eboni Crowe about the lack of
20          adequate supervision for Gael and I.M., but was ignored.
21 59.      Gael’s known behavioral/emotional problems persisted without much needed
22          treatment being provided either by Pitchford or by the County of Los Angeles. In
23          spite of Rachelle’s continued complaints to Eboni Crowe, Adrian Hawkins, and
24          County Worker DOES 1-10, no therapy was provided to Gael. Gael’s negative and
25          aggressive behaviors continued to increase to the point that Eboni Crowe, Adrian
26          Hawkins, and County Worker DOES 1-10 decided to place Gael in a group home.
27          I.M. was left in the care of Tracy Pitchford, and Gael was moved to New Concept
28          Group Home, owned and operated by Defendant Humanistic Foundation, Inc.
                                      COMPLAINT FOR DAMAGES
                                                                                                17
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 19 of 51 Page ID #:19



 1 60.      On the day Defendants Crowe, Hawkins, and County Worker DOES 1-10 decided
 2          to move Gael, Gael protested that he did not want to be separated from his brother
 3          I.M., his only familial support while in foster care. Rachelle also pleaded with
 4          these Defendants to refrain from separating the children and to refrain from
 5          placing Gael in a group home setting. She asked instead that Gael be placed either
 6          in a different foster placement or in a treatment center where he could get the
 7          therapeutic help he so desperately needed. She even requested that Gael be placed
 8          back with her so that she could provide him the mental/behavioral health care he
 9          needed – which to-date, the County of Los Angeles had failed to provide. These
10          Defendants flatly denied all of her requests.
11 –        I.M. And Gael Are Split up; Gael is Sent to A Group Home Where he is
12          Exposed to Hard Drugs, Left Unsupervised for Long Periods of Time, and
13          Denied His Necessary Behavioral and Mental Healthcare Needs
14 61.      Gael was moved to the New Concept Group Home located in East Los Angeles
15          and owned and operated by Defendant Humanistic Foundation, Inc. During his
16          stay at New Concept Group Home Gael was frequently not transported to school.
17          He complained frequently about being sent to school in dirty clothing. In addition,
18          while at New Concept Group Home, Gael was exposed to drugs and openly
19          encouraged to smoke marijuana and other drugs.
20 62.      The drug use/abuse at New Concept Group Home was open and notorious. At one
21          point Gael boasted to his brother and friends who remained reposed with Traci
22          Pitchford that “the staff at the group home are homies because they let me smoke
23          drugs openly."
24 63.      Gael was not even provided with adequate nutrition. For example, during at least
25          one visit to the group home, Rachelle witnessed that for dinner the children in the
26          group home were fed a hot dog placed on an empty bun with no condiments or any
27          other food served with the meal. When Rachelle questioned Gael, he responded,
28          “yeah, that’s the kind of food they feed us.” On multiple occasions Gael ask
                                      COMPLAINT FOR DAMAGES
                                                                                               18
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 20 of 51 Page ID #:20



 1          Rachelle to order food from Postmates for him to each because he was not allowed
 2          access to sufficient or adequate food by th group home staff. Rachelle had food
 3          delivered to Gael at the group home multiple times every week. When Rachelle
 4          complained to Eboni Crowe, Adrian Hawkins, and County Worker DOES 1-10
 5          about the dismal living conditions at New Concepts Group Home, her complaints
 6          were ignored.
 7 64.      While reposed at New Concept Group Home Gael’s behaviors continued to
 8          devolve. He was permitted to leave the facility and would, at times, be gone for
 9          days at a time. When Gael went AWOL, nobody would inform Rachelle of the
10          fact. On more than one occasion Rachelle called the group home to speak with
11          Gael only to learn that he had gone AWOL and had not been seen or heard from
12          for days.
13 65.      Rachelle was virtually paralyzed with anxiety over the way Gael was treated at
14          New Concept Group Home. She would be calling the group home multiple times a
15          day, filing reports with the CPS hotline, contacting Gael’s social workers about his
16          whereabouts, communicating with the wrap team frequently about her concerns
17          regarding Gael’s lack of supervision and adequate care – especially his behavioral
18          and mental health care.
19 66.      Between the end of August and October, in spite of the fact that Defendants, and
20          each of them knew of Gael’s mental healthcare needs and in spite of the fact that
21          the juvenile court had ordered that Gael receive such services, no arrangements
22          were made for Gael to receive counseling or any other form of mental/behavioral
23          health therapy or care.
24 67.      Rachelle herself inquired multiple times about setting up counseling, with the
25          wrap coordinator, group home staff, Defendants Crowe, County Worker DOES 1-
26          10, and Group Home DOES 1-10, yet nothing was done by any of them to get Gael
27          the care he so desperately needed.
28 68.      On numerous occasions meetings were scheduled by the wrap coordinator, group
                                      COMPLAINT FOR DAMAGES
                                                                                               19
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 21 of 51 Page ID #:21



 1          home staff, Defendants Crowe, County Worker DOES 1-10, and Group Home
 2          DOES 1-10, but while Rachelle was on the way to the meeting, these Defendants
 3          and each of them would call to inform her to cancel the meeting saying that Gael
 4          had not been in the home for days. Rachelle would request that the meeting go
 5          forward regardless so that those who were responsible for Gael’s care,
 6          supervision, safety and security could be fully apprised of the situation and hear
 7          Rachelle’s concerns. Every single time, her requests were denied and Gael was left
 8          to run the streets, become habituated to drugs, and go untreated.
 9 69.      Finally in the second week of October after Gael had been missing for multiple
10          days from the group home, he sent a text to Rachelle. She responded and
11          convinced him to come to her house since he refused to return to the group home.
12          At that time, Gael said that he had not slept in days. When he appeared at
13          Rachelle’s home he was gaunt and pale. He had lost a lot of weight. When
14          Rachelle told Eboni Crowe that Gael had reached out to her and come home,
15          Crowe responded in an haughty and angry manner that she would have Rachelle
16          arrested if she didn’t return Gael to the group home immediately. Under threat of
17          arrest, at Crowe, Hawkins, and County Worker DOES 1-10 instruction, Gael was
18          sent back to the group home. During this period of time Gael sent Rachelle
19          desperate texts pleading for help. For example, in one such text he wrote “I hate
20          Eboni, she is never there for me when I need her.” Three days after his forced
21          return to the group home Gael went missing again. When Rachelle found out she
22          again filed a report with the Gorup Home staff, Group Home DOES 1-10, the CPS
23          hotline, Eboni Crowe, and County Worker DOES 1-10, and was again ignored.
24 70.      Before entering the County’s custody, Gael did not have a drug dependency
25          problem or addiction, and had a strong academic interest, especially in biology.
26          Once he entered the County’s custody and so called “care,” Gael’s teachers noted
27          his change in attitude toward school, specifically that he had a lack of academic
28          drive. By August 2019, while under the County Defendants’ and Group Home
                                      COMPLAINT FOR DAMAGES
                                                                                                 20
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 22 of 51 Page ID #:22



 1          Defendants’ “care and supervision,” Gael began habitually engaging in “hard”
 2          drug use, including pharmaceutical-grade oxycontin and other street drugs.
 3 71.      Defendants Los Angeles County and The Humanistic Foundation, Inc., and each
 4          of them, failed to provide adequate monitoring, protection, and supervision to
 5          Gael. Each of the named County and Group Home affiliated defendants, including
 6          but not limited to the Group Home DOES and the County Worker Does failed in
 7          their duties to monitor Gael and provide notice to Rachelle and/or the Juvenile
 8          Court about Gael’s changes in circumstances while he was in their custody.
 9 72.      On information and belief, Defendants Eboni Crowe, Adrian Hawkins, and County
10          Worker DOES 1-10 actively suppressed information related to Gael’s declining
11          mental/behavioral condition form the juvenile court by refraining from reporting it
12          in the many reports they filed with the juvenile court. Instead of “caring for” and
13          “supervising” Gael as they were required to do, the ignored his needs and left him
14          to run the streets and to become addicted to hard drugs. At a time when they were
15          under court orders to provide Gael treatment for his mental, emotional, and
16          behavioral conditions, they ignored his needs, kept him from the one person in his
17          life who truly cared for him, and allowed his condition to degrade to the point that
18          he was nearly irretrievable. 0
19 73.      Between the end of August 2019 and October 2019, Rachelle repeatedly begged
20          the County Defendants and the Group Home Defendants to set up counseling for
21          Gael. Rachelle’s requests for required and necessary services for Gael were always
22          refused.
23 –        Gael is Returned to Rachelle’s Care But Continues to be Supervised by Los
24          Angeles County; The County Defendants Refrain From Informing Rachelle
25          About the Full Extent of Gael’s Drug Problems
26 74.      Gael’s drug abuse, which he developed under the County Defendants and Group
27          Home Defendants’ “care and supervision” and other reckless behaviors which he
28          was permitted to engage in by these Defendants was left completely unchecked
                                      COMPLAINT FOR DAMAGES
                                                                                              21
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 23 of 51 Page ID #:23



 1          and untreated for several months until November 2019, when the County
 2          Defendants placed Gael back with his mother. Though still under the County’s
 3          jurisdiction and supervision, the County failed to notify Rachelle of Gael’s known
 4          addiction, newly acquired additional behavioral issues, or then current mental
 5          state. Regardless, by this point, the damage to Gael had already been done.
 6 75.      When Gael was removed from Rachelle’s care, he was not using drugs nor had his
 7          mental health devolved to such an extent that he required inpatient therapy. By the
 8          time he was returned to Rachelle’s care he was a hot mess. He had been exposed
 9          to drugs while under DCFS supervision in foster care and group homes and
10          become addicted to them. But, for whatever reason, when Gael came back to live
11          with Rachelle in November 2019, Defendant Crowe and County Worker DOES 1-
12          10, refrained from informing Rachelle of the full extent of Gael’s drug problem.
13          She was only made aware of Gael’s marijuana use.
14 76.      Rachelle soon realized that Gael's behavior and habits had changed dramatically
15          from when he had been removed from her home. Shortly after Gael’s placement in
16          her home, Rachelle notified Defendant Crowe and County Worker DOES 1-10,
17          about Gael’s drug addiction issues which were new and previously unheard of.
18          She requested services in the form of assistance and referrals to resources to help
19          Gael. In spite of this, the County Defendants, and each of them, refused to provide
20          timely assistance of any kind to address these issues and Gael’s risky behaviors
21          continued unabated.
22 77.      Because Gael remained under the County’s control, care, supervision and custody
23          even while placed in Rachelle’s home, it was the County Defendants’ duty to
24          ensure Gael received necessary services – which the County completely and
25          totally failed and/or refused to do.
26 78.      In December 2019, Rachelle, Gael, and Defendant Crowe had a meeting at Gael’s
27          high school to address some of Gael’s troubling behaviors. Gael showed up to this
28          meeting high and told everyone in the meeting, including Defendant Crowe, about
                                       COMPLAINT FOR DAMAGES
                                                                                               22
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 24 of 51 Page ID #:24



 1          his drug usage. Instead of immediately taking steps to get him the care he needed,
 2          Crowe accused Gael of “manipulating the system to avoid consequences.” County
 3          Defendants including Crowe took no measures to correct Gael’s behavior even
 4          though they were required to provide care and supportive services necessary to
 5          address Gael’s issues. This was just one more piece of the repeating pattern
 6          displayed by the County Defendants, and each of them, since May 1, 2019, when
 7          Defendant Brown first took Gael into custody. His known needs were repeatedly
 8          and consistently ignored.
 9 79.      On January 14, 2020, Gael suffered a meltdown and confided in Rachelle that, in
10          addition to marijuana and oxycontin, he had also started taking methamphetamine
11          while at Ne Concept Group Home. Rachelle immediately informed the County
12          Defendants, and each of them, and requested that the County provide Gael
13          necessary care and services. While Rachelle believed this to require immediate
14          care, the County Defendants, including but not limited to Eboni Crowe, refused to
15          provide her with any services including emergency services – as required by the
16          circumstance and situation. Rachelle reached out to the WRAP Team and County
17          Worker DOES 1-10, inclusive. They told Rachelle not to seek emergency services
18          for Gael, and instead to wait for the next WRAP meeting to address the issue.
19 80.      Later in January 2020, Rachelle again asked the County Defendants, and each of
20          them, to either provide services or place Gael in rehabilitation. Once again,
21          Rachelle’s reasonable requests were refused. No services were provided and Gael
22          was not placed in rehabilitation or provided with any other necessary services.
23          During the period of time that Gael was in the County’s jurisdiction and control,
24          Gael’s drug dependency continued unabated and worsened.
25 81.      Defendants failed to provide the required rehabilitation, monitoring, services, as
26          well as adequate supervision despite having been notified of Gael’s exacerbated
27          and declining condition on multiple occasions. Between March 2020 and August
28          2020, the County Defendants refused to provide Gael necessary services to treat
                                        COMPLAINT FOR DAMAGES
                                                                                                 23
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 25 of 51 Page ID #:25



 1          the condition the County Defendants caused. Rachelle addressed Gael’s issues as
 2          best as she could, as a single mother of two teens the best that she could, without
 3          any County support – and for a time, Gael showed improvement. But, when Gael
 4          tested positive for cocaine and marijuana on August 16, 2020. Rachelle again
 5          asked the County Defendants, and each of them, for much needed support and
 6          services.
 7 82.      On September 13, 2020, Gael went AWOL from Rachelle's home. When he
 8          returned, Rachelle immediately tested Gael for drugs. Gael came back positive for
 9          opiates and marijuana. Again, Rachelle notified the County Defendants, and each
10          of them, about Gael’s continued drug use and again requested County help to
11          solve the problem the County caused. Again, Rachelle’s reasonable requests for
12          help were refused.
13 83.      On October 14, 2020, Defendant Crowe had one final opportunity to address
14          Gael’s ongoing drug addiction issues when she visited Gael for a face to face
15          meeting. During that meeting, Rachelle informed Crowe about Gael’s recent
16          positive drug test. Crowe failed to address Gael’s ongoing issues and refused to
17          provide support or services to address the problem the County had caused.
18          Predictably, Gael died of a drug overdose on October 15, 2020 – the very issue the
19          County and Group Home Defendants allowed to develop and then failed to
20          address for months – in spite of their creation of the problem and knowledge of it
21          killed this child.
22 84.      In summary, the County Defendants, and each of them, (1) failed to reasonably
23          assess and/or adequately place Gael with an appropriate caregiver, (2) failed to
24          adequately assess and/or supervise Gael after placing him in a group home, (3)
25          allowed Gael to remain in the group home in spite of their knowledge of the
26          inadequacy of the placement (4) allowed Gael to remain in such an unsafe
27          placement where he was permitted to develop an addiction to narcotics, (5) failed
28          to provide necessary medical, behavioral and mental health services for Gael over
                                      COMPLAINT FOR DAMAGES
                                                                                               24
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 26 of 51 Page ID #:26



 1          the course of several months and/or (5) failed to keep Rachelle and the Juvenile
 2          Court apprised of Gael’s declining condition while in placement, i.e., the fact that
 3          he was becoming/became addicted to drugs and was consistently engaging in
 4          dangerous behaviors. This conduct, or rather misconduct by these defendants was
 5          a substantial factor in causing Gael's wrongful death while in the County’s “care
 6          and supervision.”
 7 85.      As a result of the foregoing acts and omissions of Defendants, and each of them,
 8          Rachelle was unjustly and unlawfully separated from her daughter. As a direct
 9          and proximate result of the acts and/or omissions of Defendants, and each of them,
10          Rachelle suffered and continues to suffer economic and non-economic harm and
11          injury as according to proof at trial.
12                                FIRST CLAIM FOR RELIEF
                          Violations of Constitutional Rights U.S.C. 1983
13                                      Unwarranted Seizure
                          By Plaintiff Rachelle Gomez, both individually
14                         and as Successor in interest of Gael Martinez
        (as against Defendants Candice Brown, Doris Lemieux, County Worker DOES 1-10,
15            Officer DOE Lovell, Officer U. Mendoza, and Police Officer DOES 1-10)
16
      86.   Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as
17
            if set forth in full.
18
      87.   At all relevant times Defendants Candice Brown, Doris Lemieux, County Worker
19
            DOES 1-10 were acting within the course and scope of their duties as County of
20
            Los Angeles employees and under color of law.
21
      88.   At all relevant times Defendants Officer DOE Lovell, Officer U. Mendoza, and
22
            Police Officer DOES 1-10 were acting within the course and scope of their duties
23
            as City of Beverly Hills employees and under color of law.
24
      89.   At all times relevant herein, the right to familial association guaranteed under the
25
            First and Fourteenth Amendments to the United States Constitution was so very
26
            “clearly established” that any reasonable police officer and/or government social
27
            services agent in Defendants’ situation would know it is unlawful to seize a child
28
                                       COMPLAINT FOR DAMAGES
                                                                                                25
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 27 of 51 Page ID #:27



 1          from the care, custody, and control of its parents or to question, threaten the child's
 2          parents, examine, or search a child in the absence of exigent circumstances
 3          without first obtaining a warrant or other similar court order authorizing the
 4          government worker and/or police officer to do so. Furthermore, any such
 5          reasonable police office and/or government social worker would also know that to
 6          do these things, without a court order, would constitute a violation of the parent’s
 7          and child’s well-elaborated constitutional right to live together without
 8          governmental interference - which rights are protected under the First, Fourth, and
 9          Fourteenth Amendments to the United States Constitution.
10 90.      Defendants, and each of them, at all times relevant herein, had an affirmative duty
11          and obligation to recognize, acknowledge, and respect both Ms. Gomez’s rights
12          and Gael’s, and to conduct themselves in a manner that confirms, provides for the
13          preservation of, and does not violate the rights guaranteed under the United States
14          Constitution, including, without limitation, the protection of familial rights,
15          association rights, the right to privacy, family integrity, and the right to familial
16          relations.
17 91.      Defendants, and each of them, at all relevant times herein were acting under color
18          of state law when they jointly acted, or knew and agreed and thereby conspired, to
19          violate Ms. Gomez’s and Gael’s constitutional rights by, but not limited to,
20          removing, detaining, and continuing to detain Gael from the care, custody, and
21          control of his mother, without proper or just cause and/or authority, in the absence
22          of any exigency, and without first obtaining a warrant or other court order -
23          thereby violating Ms. Gomez’s and Gael’s rights under the First, Fourth, and
24          Fourteenth Amendments to the United States Constitution.
25 92.      Prior to seizing Gael, these Defendants and each of them, failed to conduct a
26          reasonable investigation which included interviewing all relevant witnesses.
27 93.      Prior to seizing Gael, these Defendants, and each of them, failed to even attempt to
28          determine whether less-intrusive alternative means existed to ensure the safety of
                                       COMPLAINT FOR DAMAGES
                                                                                                    26
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 28 of 51 Page ID #:28



 1          Gael in his mother’s care.
 2 94.      None of these Defendants sought or obtained a protective custody warrant - or any
 3          other type of warrant or court order, prior to seizing Gael from his mother and
 4          family home. These Defendants, and each of them, jointly acted or conspired to
 5          seize the children, as described above, knowing that no warrant authorizing Gael’s
 6          and/or I.M.’s seizure had been issued - and, knowing that there was no specific
 7          articulable evidence to support even a reasonable suspicion that either Gael or I.M.
 8          were in immediate danger of severe bodily injury or death at the hands of
 9          Rachelle, their mother, in the short time it would have taken to obtain a warrant.
10          Moreover, at the time they seized Gael and I.M., these Defendants, and each of
11          them, knew that there were obvious and reasonable less-intrusive alternatives to
12          seizure of the children. Indeed, Plaintiff is informed and believes and thereon
13          alleges that Defendants, and each of them, purposefully, knowingly, and/or
14          recklessly refrained from seeking a warrant, in knowing contravention and
15          derogation of Ms. Gomez’s, Gael’s, and I.M.’s clearly established rights to due
16          process and familial association.
17 95.      At all times, these Defendants, and each of them, knew that there was no court
18          order authorizing either Gael or I.M.’s seizure, either from school or later at the
19          police station. As noted above, these Defendants, and each of them, also knew that
20          exigent circumstances did not exist, and that Ms. Gomez did not willingly consent
21          to Gael or I.M.’s seizure and continued detention.
22 96.      As a direct and proximate result of these Defendants’ misconduct, Ms. Gomez and
23          Gael have suffered, and at least as to Ms. Gomez will continue to suffer, general
24          and special damages according to proof at trial, including but not limited to
25          physical and/or mental anxiety, emotional distress, pain and anguish, among other
26          things.
27 97.      Due to the malicious, wanton, callous, reckless, wrongful and despicable nature of
28          these Defendants’ misconduct as herein alleged and described, Plaintiff is entitled
                                      COMPLAINT FOR DAMAGES
                                                                                                  27
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 29 of 51 Page ID #:29



 1          to recover, and shall seek, punitive damages against these individual Defendants,
 2          and each of them, in accordance with law and subject to proof at trial.
 3                               SECOND CLAIM FOR RELIEF
                           Violations of Constitutional Rights U.S.C. 1983
 4                            Deception in the Presentation of Evidence
                           By Plaintiff Rachelle Gomez, both individually
 5                          and as Successor in interest of Gael Martinez
               (as against Defendants Candice Brown, Doris Lemieux, Eboni Crowe,
 6                        Adrian Hawkins, an County Worker DOES 1-10)
 7 98.      Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as
 8          if set forth in full.
 9 99.      At all times relevant herein, there existed a clearly established due process right of
10          individuals, including but not limited to Ms. Gomez and Gael, not to be subjected
11          to false accusations and/or reports by government officials, including the
12          deliberate presentation of false or perjured evidence, and/or by the suppression of
13          exculpatory information in court proceedings or in documents submitted with
14          recommendations or requests made to the court. Any reasonable social services
15          agent and/or government agent in these Defendants’ situation would know that it
16          is a fundamental due process violation to lie, exaggerate, fabricate evidence,
17          and/or suppress material exculpatory evidence and/or refrain from reporting
18          important information to the juvenile court in court reports and other documents
19          filed with the Juvenile Court.
20 100. In fact, these Defendants, and each of them, had the affirmative and self-evident
21          duty and obligation to be truthful, honest, accurate, and complete in petitions,
22          reports, and documents submitted and/or presented to the juvenile court which had
23          the power to adjudicate substantial rights, including parental rights. These
24          Defendants also had an affirmative obligation and duty to refrain from using
25          improper, unlawful, and deceptive means to obtain judicial orders sustaining
26          and/or adopting social worker recommendations or otherwise seeking to denigrate
27          Plaintiffs’ well-established liberty interests in familial integrity and continued
28          familial association.
                                      COMPLAINT FOR DAMAGES
                                                                                                 28
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 30 of 51 Page ID #:30



 1 101. At all relevant times, these Defendants, and each of them, were acting under color
 2          of law, and within the course and scope of their official duties when they drafted,
 3          created, approved, and/or filed documents with the juvenile court.
 4 102. These Defendants, and each of them, either singularly or jointly acted and/or
 5          agreed to deliberately and/or recklessly present false statements and information,
 6          and/or omitted known exculpatory material information when creating their
 7          various documents for presentation to the Juvenile Court, as alleged herein above.
 8          This conduct, i.e., Defendants’ knowingly deceptive presentation of “evidence” to
 9          the Juvenile Court, caused Gael’s continued and prolonged detention from Ms.
10          Gomez’s care, custody, and/or control - and ultimately left Gael in the unfortunate
11          condition of becoming a drug addicted, often times homeless, runaway teen who
12          ultimately, and predictably died of a drug overdose.
13 103. Had it not been for Defendants’ deliberate false statements and/or omissions of
14          important material in their reports filed in the juvenile court, the juvenile court
15          would not have adopted Defendants’ recommended findings and Gael’s continued
16          and prolonged detention would not have occurred. In addition, had these
17          Defendants, and each of them accurately reported Gael’s circumstances in custody
18          and declining mental/behavioral health state, the court would have and could have
19          ordered additional necessary services to assist Gael and his family to recover from
20          the detriment caused by the County Defendants’ failure to adequately care for and
21          supervise Gael.
22 104. As a direct and proximate result of these Defendants’ misconduct, Ms. Gomez and
23          Gael have suffered, and at least as to Ms. Gomez, will continue to suffer, general
24          and special damages according to proof at trial, including but not limited to,
25          physical manifestations of emotional distress, and/or mental anxiety and anguish,
26          among other things.
27 105. Due to the malicious, wrongful and despicable nature of these Defendants’
28          misconduct, as herein alleged and described above, Ms. Gomez and Gael are
                                       COMPLAINT FOR DAMAGES
                                                                                                  29
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 31 of 51 Page ID #:31



 1          entitled to recover punitive damages against these individual Defendants, and each
 2          of them, in accordance with law and subject to proof at trial.
 3                                THIRD CLAIM FOR RELIEF
                           Violations of Constitutional Rights U.S.C. 1983
 4          Failure to Provide Dependent Minor Continued Safety and Security and Even
                         Minimally-Adequate Mental/Behavioral Health Care
 5                         By Plaintiff Rachelle Gomez, both individually
                            and as Successor in interest of Gael Martinez
 6              as against Defendants Candice Brown, Doris Lemieux, Eboni Crowe,
                            Adrian Hawkins, County Worker DOES 1-10,
 7                   Humanistic Foundation, Inc., and Group Home DOES 1-10.)
 8
      106. Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as
 9
            if set forth in full.
10
                                             COUNT 1:
11
      107. At all relevant times alleged herein, Defendants Defendants Candice Brown, Doris
12
            Lemieux, Eboni Crowe, Adrian Hawkins, County Worker DOES 1-10 were acting
13
            within the course and scope of their duties as Los Angeles County employees and
14
            under color of law.
15
      108. Once the state assumes wardship of a child, the state owes the child, as part of that
16
            person’s protected liberty interest, reasonable safety and minimally adequate care .
17
            . . .” Lipscomb by and through DeFehr v. Simmons, 962 F.2d 1374, 1379 (9th Cir.
18
            1992). The Constitution’s Fourteenth Amendment protects a foster child’s interest
19
            in social worker supervision and protection. Tamas v. Dep't of Soc. & Health
20
            Servs., 630 F.3d 833, 842-843 (9th Cir. 2010). Thus, once the government
21
            assumes custody and care of a child, it owes that child a duty to provide
22
            reasonable safety and security, and at least minimally-adequate care, including but
23
            not limited to mental and behavioral health care.
24
      109. Gael was a ward of Los Angeles County once he was ordered to continue to be
25
            detained in the County’s care, custody, and control and was therefore owed the
26
            duties and protections set out above. See, e.g., Garcia v. Cty. of San Diego, No.
27
            15-CV-189 JLS (NLS), 2018 U.S. Dist. LEXIS 101718, at *36 (S.D. Cal. June 18,
28
                                      COMPLAINT FOR DAMAGES
                                                                                                30
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 32 of 51 Page ID #:32



 1          2018). By virtue of his status as a ward of Los Angeles County, Gael held
 2          protected liberty interests in being shielded from harm inflicted in foster care and
 3          enjoyed a special relationship with the Los Angeles County.
 4 110.     At all times applicable herein, said liberty interest and duties of government social
 5          workers and/or other agents was so clearly established that any reasonable social
 6          worker similarly-situated with these Defendants would know it was a violation of
 7          Gael’s fundamental rights to fail to provide for his continued safety and security
 8          and to fail to provide him with at least minimally-adequate mental/behavioral
 9          health care.
10 111. In addition, Plaintiff alleges that Defendants County of Los Angeles and these
11          individual Defendants were associated with the implementation of a foster care
12          program designed to place, protect and care for minors subject to the jurisdiction
13          of the juvenile court of the County of Los Angeles. Plaintiff alleges that
14          Defendants County of Los Angeles, Candice Brown, Doris Lemieux, Eboni
15          Crowe, Adrian Hawkins, and County Worker DOES 1-10 regulate and are
16          responsible for the monitoring of foster children placed in the care of the Los
17          Angeles County DCFS by the Juvenile Court.
18 112. Plaintiff further alleges that Defendants Los Angeles County, Candice Brown,
19          Doris Lemieux, Eboni Crowe, Adrian Hawkins, County Worker DOES 1-10 have
20          and had duties to implement policies and programs designed, among other things,
21          to protect the legal and human rights of children receiving services from
22          community care facilities and to ensure that the facilities so established maintain
23          proper licensure or certification and are adequate, safe and sanitary.
24 113. During the time Gael remained in the care, custody, and control of Los Angeles
25          County, Los Angeles County, Candice Brown, Doris Lemieux, Eboni Crowe,
26          Adrian Hawkins, County Worker DOES 1-10 were deliberately indifferent to
27          Gael’s obvious and known mental/behavioral health care needs. In spite of their
28          legal obligation to meet and address those needs these Defendants, and each of
                                      COMPLAINT FOR DAMAGES
                                                                                                  31
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 33 of 51 Page ID #:33



 1          them, knowingly and with deliberation failed to do so.
 2 114. Specifically, once Defendants successfully executed Gael’s removal from the
 3          protective care of her mother, Defendants, and each of them, acted with a reckless
 4          disregard for and deliberate indifference to Gael’s known rights and needs by
 5          failing to provide for and ensure Gael’s continued safety and security and by
 6          failing to provide at least minimally- adequate continued care for Gael, including
 7          mental/behavioral health care even though they had been notified of his needs and
 8          proposed treatment.
 9 115. Contrary to their obligations to him, Defendants placed and maintained Gael in a
10          situation where it was reasonably foreseeable that Gael would not receive the
11          essential mental/behavioral health services needed to address his known emotional
12          disturbance - and predictably, he did not receive such care. It was also reasonably
13          foreseeable that left untreated or inadequately treated, Gael would decompensate
14          to the point of his exhibited self-destructive behaviors, which ultimately led to his
15          condition as a runaway, oftentimes homeless, drug addicted teen - all while under
16          the “care and supervision” of these defendants, including Los Angeles County.
17 116. Defendants, in spite of their knowledge of his declining condition, maintained
18          Gael in inappropriate and inadequate placements for a prolonged period of time
19          knowing that he was not receiving necessary or appropriate mental/behavioral
20          health services to address his emotional disturbance and/or mental/behavioral
21          healthcare needs.
22 117. These Defendants, and each of them, knew, or with the exercise of reasonable care
23          should have known, that Gael Martinez presented with a high risk of foreseeably
24          engaging in self-destructive and self-endangering behaviors, including running
25          away, and pervasive drug use if not provided with appropriate care, supervision,
26          and treatment. Despite this, these Defendants, and each of them, (1) failed to
27          reasonably and/or adequately investigate the allegations, (2) ignored and failed to
28          inform the court of mitigating and exculpatory facts, (3) allowed Gael to remain in
                                      COMPLAINT FOR DAMAGES
                                                                                               32
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 34 of 51 Page ID #:34



 1          inadequate and inappropriate care without needed and essential mental/behavioral
 2          health treatment, and (4) failed to adequately supervise Gael while in placement to
 3          ensure his continued safety and well being.
 4 118. As a direct and proximate result of Defendants’ acts and/or omissions, Gael
 5          suffered injuries as alleged herein, including but not limited to injuries to his
 6          person, which injuries include pain, humiliation, anxiety, mental anguish,
 7          emotional distress, damage to his reputation and personal relations, and other
 8          general and special damages in an amount to be ascertained according to proof at
 9          trial.
10 119. Due to the malicious and knowing violation of Gael’s rights and the wrongful and
11          despicable nature of these Defendants’ misconduct, as herein alleged and
12          described above, Ms. Gomez and Gael are entitled to recover punitive damages
13          against the individual Defendants, and each of them, in accordance with law and
14          subject to proof at trial.
15                                            COUNT 2:
16 120. On information and belief, the County and Humanistic Foundation, Inc. entered
17          into a contract to provide child care and social services to children in the County’s
18          custody. On information and belief, the County and Humanistic Foundation, Inc.
19          collaborate to provide child care and social services to children in the County's
20          custody. On information and belief, at all relevant times, Humanistic Foundation,
21          Inc.'s agents and employees operated pursuant to this child care contract.
22 121. Humanistic Foundation, Inc.'s agents and employees - including Group Home
23          DOES 1-10, jointly and willfully collaborated with the County of Los Angeles to
24          provide child care and social services to Gael.
25 122. Pursuant to contract, Humanistic Foundation, Inc.'s agents and employees
26          including Group Home DOES 1-10, and each of them, assumed custody and care
27          of Gael. As such, each of these Defendants enjoyed a special relationship with
28          Gael.
                                         COMPLAINT FOR DAMAGES
                                                                                                33
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 35 of 51 Page ID #:35



 1 123. Moreover, each of these Defendants were charged with the affirmative obligation,
 2          that is, the duty to ensure Gael's safety, protection, and continued security as well
 3          as to provide him with minimally adequate care – including mental/behavioral
 4          healthcare.
 5 124. These Defendants, and each of them knew that Gael was prone to angry outburst,
 6          expressed harmful behaviors, and exhibited extreme impulse control and
 7          behavioral problems, was incapable of making safe and independent decisions,
 8          was prone to frequent AWOL and/or runaway behaviors and engaged in illicit
 9          drug use while in these Defendants’ custody and care. It was also reasonably
10          foreseeable that left untreated or inadequately treated and unsupervised, Gael
11          would decompensate to the point of his exhibited self-destructive behaviors,
12          which ultimately led to his condition as a runaway, sometimes homeless, drug
13          addicted teen.
14 125. These Defendants, and each of them, knew that Gael required a higher level of
15          care and supervision to protect his safety and well being, and to address his
16          mental/behavioral health issues.
17 126. Nonetheless, these Defendants refused and/or failed to supervise Gael, implement
18          or set up safeguards to protect Gael, provide minimally adequate care, and
19          supervision for Gael, and/or ensure that Gael did not AWOL from their facility
20          and did not use and/or become addicted to drugs in their facility.
21 127. These Defendants maintained Gael in inappropriate and inadequate placements for
22          a prolonged period of time knowing that he was not receiving necessary or
23          appropriate mental/behavioral health services to address his emotional disturbance
24          and/or mental/behavioral healthcare needs.
25 128. Gael would not have been exposed to or become addicted to illicit drugs if these
26          Defendants, and each of them, had provided adequate protection, supervision,
27          safety, and security.
28 129. These Defendants' conduct was a substantial factor in Gael suffering harm. As a
                                      COMPLAINT FOR DAMAGES
                                                                                                34
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 36 of 51 Page ID #:36



 1          direct and proximate result of these Defendants' conduct, Gael’s constitutional
 2          rights to adequate supervision, safety, security and at least minimally adequate
 3          care were violated; and, Plaintiff suffered damages thereby, as according to proof
 4          at trial.
 5 130. These Defendants’ conduct as herein alleged was intentional and/or with a
 6          conscious disregard for Gael’s rights. As a result of this misconduct, Plaintiff is
 7          entitled to recover punitive damages against these individual defendants.
 8                                FOURTH CLAIM FOR RELIEF
                                        Monell-Related Claims
 9                          By Plaintiff Rachelle Gomez, both individually
                             and as Successor in interest of Gael Massey
10                         (As Against Defendants Los Angeles County and
                                Humanistic Foundation, Inc., inclusive)
11
12 131. Plaintiff hereby incorporates by reference all other paragraphs of
13 this Complaint as if set forth in full.
14                                             COUNT 1:
15 132. Defendant Los Angeles County, including through its child welfare services
16          agency DCFS is a “person” within the meaning of 42 U.S.C. § 1983 and subject to
17          Monell liability under Monell v. Dept. of Social Services (1978) 436 U.S. 658.
18          Defendants, and each of them, acted under color of state law when committing the
19          acts alleged herein, in violation of Plaintiff’s rights.
20 133. Defendant Los Angeles County, including through its entity DCFS and those
21          individuals in their official capacities who had supervisory and/or policy making
22          authority, had a duty to Plaintiff Rachelle Gomez and Gael Massey at all times to
23          establish, implement and follow policies, procedures, customs and/or practices
24          (hereinafter referred to as “policy” or “policies”) which confirm and provide the
25          protections guaranteed under the United States Constitution, including those under
26          the Fourteenth Amendment, to include without limitation, liberty interests in
27          reasonable safety and minimally-adequate care, and the right to substantive and
28          procedural due process which includes the right to remain free of unwarranted
                                       COMPLAINT FOR DAMAGES
                                                                                                  35
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 37 of 51 Page ID #:37



 1          seizures and the right to remain free of false accusations in court proceedings.
 2 134. Said Defendants also had a duty to use reasonable care, including through the
 3          promulgation and implementation of procedures, policies and training, to ensure
 4          that their agents did not alienate Gael from his mother, did not wrongfully and
 5          without just cause remove Gael from the custody of his mother, did not
 6          misrepresent facts to the court, and to select, assign, supervise, train, control and
 7          review the activities of all their agents, officers, employees and those acting under
 8          them, including within the DCFS, so as to protect the constitutional rights of
 9          persons with whom its agents regularly come into contact, including Ms. Gomez
10          and Gael, in order to avoid violation of their constitutional rights, including Gael’s
11          rights to continued supervision, safety, security, and care during the time he
12          remained in the County’s custody.
13 135. Defendant Los Angeles County, including through its entity DCFS, established
14          and/or followed procedures, customs, and/or practices which were the moving
15          force behind the violations of Plaintiff’s and Gael’s constitutional rights, including
16          those under the First, Fourth, and Fourteenth Amendment, by, but not limited to:
17                a.     the custom and/or practice of failing to properly investigate
18                       allegations of neglect or abuse before detaining minors from the
19                       custody of their parents;
20                b.     the custom and/or practice of utilizing coercion and intimidation to
21                       induce parents to sign so-called “safety plans” relinquishing control
22                       of their children, as a workaround to the Constitution’s warrant
23                       requirements in order to expeditiously seize children;
24                c.     the custom and/or practice of maintaining foster children in
25                       placement in community care facilities known or suspected to be
26                       inadequate to the needs of dependents of the court, including the
27                       needs of minors with special needs such as the need to address
28                       mental/behavioral health conditions;
                                      COMPLAINT FOR DAMAGES
                                                                                                36
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 38 of 51 Page ID #:38



 1                d.     the custom and/or practice of maintaining foster children in
 2                       placement in community care facilities known or suspected to provide
 3                       inadequate supervision and care for children in said placements and
 4                       to allow and/or tacitly permit and/or turn blind eye to permissive drug
 5                       use in said facilities by the minor residents there;
 6                e.     the custom and/or practice of presenting false or incomplete
 7                       information to the court to accomplish and effectuate the continued
 8                       detention of minors from the custody of their parents when there is no
 9                       true and legitimate basis to do so;
10                f.     the custom and/or practice of failing to provide even minimally-
11                       adequate care, including mental/behavioral health care to children in
12                       county custody who have severe mental/behavioral health needs such
13                       as those of Gael here;
14                g.     by acting with deliberate indifference in implementing a practice of
15                       inadequate training and/or supervision and/or by failing to train
16                       and/or supervise and/or discipline its officers, agents and employees,
17                       in providing the constitutional protections guaranteed to individuals,
18                       including those under the First, Fourth, and Fourteenth Amendment,
19                       when performing actions related to the placement of foster children
20                       and the investigation and reporting of child neglect and abuse, and the
21                       provision of reasonably-adequate care, including but not limited to
22                       mental/behavioral health care.
23          This list is not exhaustive due to the pending nature of discovery and the
24 privileged and protected records of investigative and juvenile dependency type
25 proceedings. Plaintiffs may seek leave to amend this pleading as more information
26 becomes available.
27 136. Defendant Los Angeles County, including by and through its entity DCFS and its
28          policymaking officials, breached its duties and obligations to Plaintiff and to Gael
                                      COMPLAINT FOR DAMAGES
                                                                                                37
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 39 of 51 Page ID #:39



 1          by, but not limited to, deliberately and indifferently failing to establish, implement
 2          and follow the correct and proper Constitutional policies, procedures, customs and
 3          practices; by failing to properly select, supervise, train, control, and review its
 4          agents and employees as to their compliance with Constitutional safeguards; and
 5          by deliberately permitting these Defendants, and each of them, to engage in the
 6          unlawful and unconstitutional conduct as herein alleged with a total indifference
 7          to the rights of affected foster children and their parents, including Plaintiff
 8          Rachelle Gomez and Gael Martinez.
 9 137. Defendant Los Angeles County knew, or should have known, that by breaching
10          the above-mentioned duties and obligations that it was reasonably foreseeable that
11          its agency policies, practices, customs, and usages would, and did, cause Plaintiff
12          and Gael to be injured and damaged by Los Angeles County’s wrongful policies,
13          or deliberate lack thereof, and was deliberately indifferent to the risk of such
14          injury or harm. The aforementioned breaches and failures of Los Angeles County
15          occurred in contravention of public policy and their legal duties and obligations to
16          Plaintiff.
17 138. The above actions and/or inactions, namely the customs, practices, and/or
18          procedures of Defendant Los Angeles County, were the moving force behind, and
19          direct and proximate cause of Plaintiff’s and Gael’s injuries, as alleged herein. As
20          a result, Plaintiff and Gael have sustained general and special damages to an
21          extent and in an amount to be proven at trial.
22                                            COUNT 2:
23 139. The above listed constitutional mandates apply equally to government and to those
24          private persons who are willful or voluntary participants with the government in
25          providing child care and social services. See, Dennis v. Sparks, 449 U.S. 24, 27
26          (1980).
27 140. On information and belief, the County and Humanistic Foundation, Inc. entered
28          into a written contract for Humanistic Foundation, Inc. to provide child care and
                                       COMPLAINT FOR DAMAGES
                                                                                                  38
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 40 of 51 Page ID #:40



 1          social services on the County's behalf. On information and belief, the County pays
 2          Humanistic Foundation, Inc. money to provide these services. On information and
 3          belief, at all relevant times, Humanistic Foundation, Inc. operated pursuant to this
 4          child care and social services agreement.
 5 141. On information and belief, pursuant to this written contract, Humanistic
 6          Foundation, Inc. accepted full responsibility for the acts or omissions of its agents,
 7          subcontractors, foster care providers, and/or of persons either directly or indirectly
 8          employed by Humanistic Foundation, Inc.
 9 142. The County and Humanistic Foundation, Inc. entered into a written contract for
10          Humanistic Foundation, Inc. to specifically provide child care and social services
11          to Gael. The County paid Humanistic Foundation, Inc. for Gael’s care - including
12          supervision and social services including the arrangement for therapeutic services.
13          At all relevant times, Humanistic Foundation, Inc. operated pursuant to this child
14          care and social services agreement.
15 143. Humanistic Foundation, Inc. and Group Home DOE Employees, and each of them,
16          voluntarily and willfully collaborated with the County of Los Angeles to provide
17          supervision and child care and social services to Gael.
18 144. Based on the duties charged to Humanistic Foundation, Inc. and its agents and/or
19          employees, including but not limited to the Group Home DOE Employees,
20          Humanistic Foundation, Inc.'s policymaking officials knew or should have known
21          of the need to establish such customs, policies, and practices as were required to
22          protect the aforementioned constitutional rights of children with whom the
23          Humanistic Foundation, Inc. and its agents and/or employees regularly came into
24          contact - and to adequately train its employees, and/or agents.
25 145. At the time of the underlying events, the regularly established policies, customs,
26          and/or practices of the Humanistic Foundation, Inc., that were followed, adhered
27          to, complied with, and carried out by their employees, agents, and contractors,
28          were the moving force that caused the violations of the constitutional rights of
                                      COMPLAINT FOR DAMAGES
                                                                                                 39
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 41 of 51 Page ID #:41



 1          Plaintiff, including but not limited to the following:
 2                a.     the custom and/or practice of failing to provide even minimally-
 3                       adequate care, including mental/behavioral health care to children in
 4                       county custody reposed in this Defendant’s facilities, who have
 5                       severe mental/behavioral health needs such as those of Gael;
 6                b.     the custom and/or practice of not reporting and not taking steps
 7                       necessary or setting up safeguards to stop or attempt to stop a child’s
 8                       imminent plan to AWOL and/or repeated and habitual AWOL
 9                       behaviors;
10                c.     the custom and/or practice of not providing sufficient supervision or
11                       adequate care to a child that is prone to self harm, violent out bursts,
12                       impulse control problems, does not make safe and independent
13                       decisions, and/or openly uses illicit drugs on facility grounds;
14                d.     the custom and/or practice of not requiring its agents and/or
15                       employees to intervening to stop or attempt to stop a child’s imminent
16                       plan to AWOL and/or use of illicit drugs on facility grounds;
17                e.     by acting with deliberate indifference in implementing a practice of
18                       inadequate training and/or supervision and/or by failing to train
19                       and/or supervise its officers, agents and employees, in providing the
20                       constitutional protections guaranteed to individuals, including those
21                       under the Fourteenth Amendment, when performing actions related to
22                       the care and supervision of foster children, and the provision of
23                       reasonably-adequate care, including but not limited to
24                       mental/behavioral health care, safety and continued security.
25          This list is not exhaustive due to the pending nature of discovery and the
26 privileged and protected records of investigative and juvenile dependency type
27 proceedings. Plaintiff may seek leave to amend this pleading as more information
28 becomes available.
                                      COMPLAINT FOR DAMAGES
                                                                                                40
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 42 of 51 Page ID #:42



 1 146. When These Defendants failed to protect Gael from harm and failed to provide
 2          reasonable safety, security, and minimally adequate care and supervision, they
 3          were acting pursuant to and in accordance with Humanistic Foundation, Inc.'s
 4          regularly established customs and practices.
 5 147. Humanistic Foundation, Inc. never investigated or disciplined the Group Home
 6          DOE Employees, for failing to supervise Gael and/or protect him from harm. Nor
 7          were the Group Home DOE Employees ever disciplined or otherwise investigated
 8          for failing to provide Gael with adequate supervision, reasonable safety and
 9          security, or minimally adequate care. Humanistic Foundation, Inc. does not
10          discipline its agents and/or employees for constitutional violations or failure to
11          protect and/or supervise foster children.
12 148. Humanistic Foundation, Inc. considered and examined the Group Home DOE
13          Employees, acts and conduct involving Gael, and ratified and/or approved such
14          acts and conduct.
15 149. Humanistic Foundation, Inc.'s custom, practices, policies, and/or failure to train its
16          employees and/or agents on these established constitutional rights was a
17          substantial factor in causing Gael's harm. Without adequate training, These
18          Defendants, were unfamiliar with and oblivious to Gael's rights. As a result,
19          Plaintiff has sustained general and special damages, to an extent and in an amount
20          to be proven separately at trial.
21                              FIFTH CLAIM FOR RELIEF
                               For Wrongful Death - CCP §377.60
22                          By Plaintiff Rachell Gomez, individually
              (As Against All Defendants, with the exception of the City Defendants)
23
      150. Plaintiff hereby incorporates by reference all of the preceding paragraphs of this
24
            Complaint as if set forth in full.
25
      151. As a direct and indirect result of the acts and omissions of these Defendants, and
26
            each of them, as herein alleged, Gael Martinez sustained severe and serious
27
            injuries resulting in his death.
28
                                       COMPLAINT FOR DAMAGES
                                                                                                 41
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 43 of 51 Page ID #:43



 1 152. As a direct and legal result of the conduct of these Defendants, and each of them,
 2          and of the death of Gael Martinez, Plaintiff Rachelle Gomez has suffered both
 3          special and general damages, including but not limited to funeral and burial
 4          expenses and loss of the society, companionship, comfort and support of her son
 5          Gael, in an amount to be shown according to proof.
 6                                SIXTH CLAIM FOR RELIEF
                                  For Breach of Mandatory Duties
 7                         By Plaintiff Rachelle Gomez, both individually
                            and as Successor in interest of Gael Martinez
 8                              (As Against All County Defendants)
 9 153. Plaintiff hereby refers to, incorporates by reference, and realleges all othis
10          paragraphs of this Complaint as if set forth in full.
11 154. Plaintiff alleges on information and belief that on and prior to May 1, 2019
12          through and including October 15, 2020, all of the County Defendants, and each
13          of them continuously violated mandatory duties including, but not limited to, those
14          set forth in regulations in the California Department of Social Services (CDSS)
15          Manual of Policies and Procedures (MPP) established pursuant to Welfare &
16          Institutions Code §16501 and as set forth in the Los Angeles County Department
17          of Children and Family Services (DCFS) Handbook. Plaintiff alleges that specific
18          statutes, regulations and policies violated by Defendants include, but are not
19          limited to, those requiring intake and investigation as set forth in Regulation
20          31-125 and the requirement to make necessary collateral contacts with each person
21          having knowledge of the condition of each child that is the subject of an
22          allegation. Defendants violated Regulation 31-135 by not ensuring authority to
23          remove Gael inasmuch as the removal was accomplished through coercion and
24          intimidation. Defendants further violated Regulation 31-135 by not making and/or
25          documenting pre-placement preventative efforts to avoid detention. Defendants
26          violated Regulation 31-137 by failing to provide needed transitional medical and
27          mental health treatment to Gael. Defendants violated Regulation 31-201 through
28          failure to complete an adequate assessment of Gael's needs and failing to develop
                                       COMPLAINT FOR DAMAGES
                                                                                              42
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 44 of 51 Page ID #:44



 1          an appropriate case plan to address Gael's needs and by failing to implement even
 2          the inadequate case plan that was eventually developed. Defendants failed to
 3          gather and evaluate information relevant to the case situation to appraise case
 4          services needs. Defendants failed to inform Gael's parents of authorized visitation
 5          and failed to facilitate visitation with Gael's parents. Defendants violated
 6          Regulation 31-205 by failing to properly document an assessment of Gael.
 7          Defendants violated Regulation 31-206 by failing to properly document an
 8          adequate case plan for Gael. Defendants violated Regulations 31- 210 and/or
 9          31-215 by failing to comply with the case plan time frames and administrative
10          requirements and failed to complete a case plan within 30 calendar days of Gael's
11          removal as required. Defendants violated Regulations 31-225 and/or 31-230 by
12          failing to update case plan documentation.
13 155. In addition, Defendants violated Regulation 31-310 by failing to monitor Gael's
14          mental and emotional needs and condition and by failing to provide services
15          appropriate to meet those needs and by failing to assist Gael's parents to
16          understand agency procedures and orders of the court. Defendants violated
17          Regulation 31-315 by failing to maintain continuity of mental health care for Gael
18          despite actual knowledge of his severe emotional disturbance and desperate need
19          for continuity of care. Defendants violated Regulation 31-320 by not complying
20          with the social worker contact requirements with Gael. Defendants violated
21          Regulation 31-325 by not complying with the social worker contact requirements
22          with Gael's parents. Defendants violated Regulation 31-330 by not complying with
23          the social worker contact requirements with the out-of-home care providers.
24          Defendants violated Regulation 31-335 by failing to comply with the social
25          worker contact requirements with othis service providers. Defendants' placement
26          of Gael in facilities inadequately trained and not capable of meeting his needs and
27          providing an environment suitable and appropriate to meet Gael's needs violates
28          Regulations 31-401 through 31-445 of the CDSS Manual of Policies and
                                      COMPLAINT FOR DAMAGES
                                                                                              43
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 45 of 51 Page ID #:45



 1          Procedures by failing to fulfill the social worker responsibilities for placement.
 2 156. Other statutes, regulations and policies violated include those set forth in Section 4
 3          of the CFS Handbook pertaining to assessment and placement coordination to
 4          ensure the safety and well-being of Gael, California Penal Code §§11166, et seq.
 5          by failing to report known and/or suspected neglect and/or abuse of Gael,
 6          Regulations 31-320 and 31-330 of the CDSS Manual of Policies and Procedures
 7          by failing to adequately conduct face-to-face contacts with Gael and the caregiver,
 8          Regulation 31-405 of the CDSS Manual of Policies and Procedures by failing to
 9          fulfill the social worker responsibilities for placement, Regulation 31-420 of the
10          CDSS Manual of Policies and Procedures by failing to adhise to placement
11          responsibilities set forth thisein, and Regulation 31-501 of the CDSS Manual of
12          Policies and Procedures by failing to report and/or properly investigate reports of
13          abuse or neglect of Gael.
14 157. To the extent not already stated above, these Defendants further breached the
15          following mandatory statutory duties owed to Plaintiff and Gael:
16          a.    Cal. Welf. & Inst. Code, §361.4 and CDSS MPP Regulations 31-405,
17                31-420, and 31-445, by failing to fulfill a social worker’s responsibilities for
18                placement.
19          b.    Cal. Welf. & Inst. Code, §16501.1 and CDSS MPP Regulations 31-137 and
20                31-505, by failing to provide adequate supervision, adequate services, and
21                continued case plan updates.
22          c.    Cal. Welf. & Inst. Code, §16000 and CDSS MPP Regulations 31-301,
23                by failing to provide services consistent with the case plan goals.
24          d.    CDSS MPP Regulation 31-325, by failing to regularly update Rachelle
25                Gomez as to Gael and Ian’s status while in placement.
26          e.    CDSS MPP Regulations 31-310, 31-445(i) and 31-405.22, by failing to
27                monitor Gael’s physical and emotional condition, and failing to take
28                necessary actions to safeguard the minor’s growth and development while in
                                        COMPLAINT FOR DAMAGES
                                                                                                 44
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 46 of 51 Page ID #:46



 1                 the County’s foster placement.
 2          f.     CDSS MPP Regulations 31-320 and 31-330, by failing to adequately
 3                 conduct face-to-face contacts with Gael.
 4 158. Plaintiff alleges that the County Defendants continuously breached their
 5          mandatory duties as set forth in the preceding paragraphs.
 6 159. Plaintiff alleges that had these Defendants not breached their mandatory duties,
 7          they would have been required to act upon evidence of the inappropriateness of
 8          Gael's placement and would have been obligated to take measures to protect Gael
 9          and to provide him with services necessary to properly treat his severe
10          mental/behavioral issues.
11 160. As a direct and proximate result of Defendants’ failure to fulfill their mandatory
12          duties, Gael suffered neglect, abuse and/or mistreatment while under the County’s
13          care and supervision, and ultimately caused or contributed to Gael suffering fatal
14          injuries.
15 161. Plaintiff Rachelle Gomez individually also suffered special and general damages
16          as a result of the continuous acts and omissions of Defendants ultimately causing
17          or substantially contributing to the death of Gael Martinez.
18 162. As a direct result of the acts and omissions of Defendants, Plaintiff and Gael
19          sustained general and special damages in amounts according to proof at trial.
20                                SEVENTH CLAIM FOR RELIEF
                        For Breach of Duties Imposed Under Special Relationship
21                           By Plaintiff Rachelle Gomez, both individually
                              and as Successor in interest of Gael Martinez
22                         (As Against All Defendants except City Defendants)
23 163. Plaintiff hereby refers to, incorporates by reference, and realleges all of the
24          paragraphs of this Complaint as if set forth in full.
25 164. A special relationship was established between Defendants and Gael under which
26          Defendants owed Gael and similarly-situated minors a duty of due care and a duty
27          to protect Gael from foreseeable harm.
28 165. Los Angeles County has primary jurisdiction and control of the Los Angeles
                                        COMPLAINT FOR DAMAGES
                                                                                             45
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 47 of 51 Page ID #:47



 1          County DCFS foster care system including, but not limited to, individuals and
 2          facilities established, regulated, licensed, and controlled under the Community
 3          Care Facilities Act. Defendants Los Angeles County has primary jurisdiction over
 4          the placement, protection and care of juveniles in the custody of Los Angeles
 5          County while they are in foster care.
 6 166. Plaintiff alleges that Defendant Los Angeles County maintains primary
 7          jurisdiction, control, and responsibility for the health, safety, protection, and
 8          well-being of juveniles while they are in custody, which is co-existent with the
 9          entities and individuals to which it delegates authority, including group homes and
10          other community care facilities.
11 167. Defendant Los Angeles County has the primary jurisdiction and a continuing
12          responsibility to investigate the background, history and qualifications of all
13          persons who provide foster care, or who own, operate, or are employed by
14          community care facilities, to insure the health, safety, well-being and protection of
15          minors placed into foster care. Plaintiff and Gael reasonably relied on Defendant
16          Los Angeles County to perform its continuing duty to ensure the qualifications of
17          persons and agencies providing care and the ability of those persons and agencies
18          to meet the needs of the minors placed with them.
19 168. On or about May 1, 2019, Gael was a detained minor of the Los Angeles County
20          Juvenile Court and was in the custody, supervision, care and control of Defendant
21          Los Angeles County for the purpose of providing care, supervision and control of
22          the minor's health, welfare, safety and care including his behavioral and mental
23          health care. At such time the rights, duties and responsibilities of Gael's parents or
24          guardians were suspended, and such duties and obligations were assumed by Los
25          Angeles County, and such individuals or entities to whom it delegated such duties.
26          Plaintiff thisefore relied upon Los Angeles County to perform its oversight,
27          quality of care inspections, and other duties, and upon the DCFS and/or private
28          foster care providers/Group Homes and agencies with whom Los Angeles County
                                       COMPLAINT FOR DAMAGES
                                                                                                46
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 48 of 51 Page ID #:48



 1          contracts, to provide such supervision and control over Gael’s health, welfare,
 2          safety, security and care. As a result a special relationship was thereby established
 3          between Defendants and both Plaintiff and Decedent.
 4 169. Each of these Defendants knew or should have known that the mental/behavioral
 5          health and other needs of Gael exceeded the ability to meet those needs of the
 6          providers and facilities in which he was placed. It was foreseeable that Gael would
 7          be damaged as a result.
 8 170. Despite this continuing constructive and actual notice of the needs of Gael and the
 9          inappropriateness and inadequacy of the services and placements provided,
10          Defendant Los Angeles County allowed the inappropriate placements and
11          inadequate services to be maintained.
12 171. Despite the existence of the special relationships between Defendants, Plaintiff
13          and Decedent, and each of them, Defendants and each of them breached the duty
14          of due care under the special relationship while in the scope of their agency or
15          employment, by failing and neglecting to fulfill or perform their respective duties
16          to control, monitor, care for and protect the health, safety and well-being of Gael
17          and other minors in custody while in foster care of facilities subject to Los
18          Angeles County's jurisdiction and control.
19 172. Government Code §820 provides that an employee of a public entity is liable for
20          his or his acts or omissions to the same extent as a private person, and under
21          Government Code §815.2 the public entity that employs the individual is
22          vicariously liable for the torts of its employee committed in the scope of
23          employment.
24 173. As a proximate result of the breach of duty of due care under the respective special
25          relationships created and existing between Defendants, Plaintiff and Decedent,
26          Plaintiff individually and Decedent suffered injuries and damages as alleged
27          herein. Gael suffered neglect and mistreatment, which was reasonably obvious and
28          foreseeable and could, should, and/or would have been discovered in the exercise
                                      COMPLAINT FOR DAMAGES
                                                                                               47
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 49 of 51 Page ID #:49



 1          of due care including, but not limited to, by investigating reports of mental health
 2          professionals, by communicating with mental health professionals, by adhering to
 3          Los Angeles County Katie A. procedures and policies, by conducting in-person
 4          interviews and by other established methods and procedures for the supervision,
 5          care and oversight of dependent minors while in foster care.
 6 174. Plaintiff alleges that Defendants, and each of them, failed and neglected to
 7          establish and implement policies and procedures to ensure the health, safety,
 8          continued security, and well-being of Gael and other minors, including, but not
 9          limited to, the failure to develop and institute policies and procedures for
10          conducting periodic examinations, in-person interviews, and other methods
11          designed to discover and prevent physical, psychological and unlawful physical
12          and/or psychological abuse, neglect and mistreatment of minors in custody,
13          including Gael.
14 175. Had Defendants, and each of them, not breached their respective duties of due care
15          under their special relationships, they could, should, or would have discovered
16          evidence of neglect and mistreatment of Gael, or of the unfitness of his service
17          providers to accommodate his mental/behavioral health condition and needs and
18          taken measures to protect Gael from foreseeable harm.
19 176. As a proximate result of the acts and omissions of Defendants, and each of them,
20          Plaintiff and Decedent sustained general and special damages as alleged herein
21          according to proof at trial.
22                               EIGHTH CLAIM FOR RELIEF
                           By Plaintiff Rachelle Gomez, both individually
23                          and as Successor in interest of Gael Martinez
                        (as against Defendants Humanistic Foundation, Inc.,
24                       and Group Home DOE Employees 1-10 inclusive)
25 177. Plaintiff hereby refers to, incorporates by reference, and realleges all of the
26          paragraphs of this Complaint as if set forth in full.
27 178. At all relevant times, the individual DOE Defendants were acting within the
28          course and scope of their duties with Humanistic Foundation, Inc.
                                       COMPLAINT FOR DAMAGES
                                                                                               48
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 50 of 51 Page ID #:50



 1 179. These Defendants, and each of them, owed statutory, regulatory, and generally
 2          accepted duties of care to Gael. Namely, these Defendants, had a duty to watch
 3          after and/or care for Gael, and ensure his safety while charged with his care and/or
 4          supervision.
 5 180. Pursuant to contract, Humanistic Foundation, Inc., and the individual DOE
 6          Defendant assumed custody and care of Gael and enjoyed a special relationship
 7          with Gael.
 8 181. These Defendants knew, or with the exercise of reasonable care should have
 9          known, that Gael was prone to self harm, not making safe and independent
10          decisions, was planning to AWOL and/or runaway on a habitual basis, and
11          engaged in illicit drug use on the facility grounds and outside the facility on a
12          habitual basis.
13 182. These Defendants refused and/or failed to supervise Gael, implement or set up
14          safeguards to protect Gael, provide minimally adequate care, and/or ensure that
15          Gael did not AWOL and engage in unsafe behaviors.
16 183. These Defendants did not stop or attempt to stop Gael from AWOLing and/or
17          running away. Nor did these Defendants report Gael’s habitual AWOL and/or
18          runaway behaviors and/or his illicit drug use/abuse to the County, Rachelle, and/or
19          law enforcement. To the contrary, these Defendants permitted Gael’s self-
20          destructive behaviors to exist unabated and untreated.
21 184. These Defendants breached their respective duties of care to Gael.
22 185. As a direct and proximate result of these Defendants’ negligence, failure to
23          protect, and/or inadequate supervision, Gael sustained emotional and physical
24          injuries, to an extent and in an amount subject to proof at trial. Gael also sustained
25          psychological, mental, and/or emotional injuries, to an extent and in an amount
26          subject to proof at trial.
27 186. These Defendants’ acts and/or omissions were a substantial factor in causing
28          Plaintiff's harm.
                                         COMPLAINT FOR DAMAGES
                                                                                                49
     Case 2:21-cv-03708-RGK-PD Document 1 Filed 04/30/21 Page 51 of 51 Page ID #:51



 1 187. Defendant Humanistic Foundation, Inc. is vicariously responsible for the conduct
 2          of Group Home DOE Employees.
 3                                      Jury Trial Demand
 4 188. Plaintiff demands a jury trial on each Claim for Relief set forth above.
 5                                       Prayer for Relief
 6          WHEREFORE, Plaintiff prays for judgment against Defendants, as to all claims
 7 for relief as follows:
 8          1.    General damages and special damages according to proof, but in no
 9                event less than $1,000,000;
10          2.    As against the individual Defendants, punitive damages as allowed by law;
11          3.    Attorneys’ fees, if any, as allowed by law;
12          4.    Costs of suit incurred hisein;
13          5.    Pre-judgment interest against all Defendants; and,
14          6.    Such further relief as the Court deems just and proper.
15 Dated: April 30, 2021             THE LAW OFFICES OF SHAWN A. MCMILLAN, APC
16
17                                            /S/ Shawn A. McMillan
                                            Shawn A. McMillan, Esq.
18                                          Stephen D. Daner, Esq.
                                            Attorneys for Plaintiff Rachelle Gomez
19
20
21
22
23
24
25
26
27
28
                                     COMPLAINT FOR DAMAGES
                                                                                           50
